Exhibit 10.1

EXCHANGE AGREEMENT

This Exchange Agreement (this “Agreement”) is made and entered into as of this
     day of February, 2007, by and between                      (the “Holder”),
and Magma Design Automation, Inc., a Delaware corporation (the “Company”).

RECITALS

WHEREAS, the Holder (i) currently holds $             principal amount (the
“Outstanding Notes Held”) of the Company’s Zero Coupon Convertible Subordinated
Notes due May 15, 2008 (the “Notes”) and (ii) has purchased but not yet received
an additional $             principal amount (the “Outstanding Notes Purchased”)
of Notes to be received prior to the Closing (as defined below) ((i) and
(ii) are collectively referred to as the “Outstanding Notes”);

WHEREAS, the Holder desires to exchange the Outstanding Notes for an equal
principal amount of the Company’s 2.00% Convertible Senior Notes due May 15,
2010 (the “Exchange Notes”), subject to and on the terms and conditions set
forth in this Agreement (the “Note Exchange”);

WHEREAS, the Company desires to issue to the Holder $             principal
amount of Exchange Notes in exchange for the Outstanding Notes in the Note
Exchange, subject to and on the terms and conditions set forth in this
Agreement;

WHEREAS, the Exchange Notes will be issued pursuant to the Indenture, to be
entered into by the Company and the trustee (the “Trustee”) named therein (the
“Indenture”), substantially in the form of Exhibit A hereto; and

WHEREAS, in connection with the issuance of the Exchange Notes the Company will
agree to provide the Holder registration rights pursuant to the Registration
Rights Agreement, to be entered into by the Company, the Holder and the other
holders of Outstanding Notes exchanging such notes for Exchange Notes (the
“Registration Rights Agreement”), substantially in the form of Exhibit B hereto.

NOW, THEREFORE, in consideration of the premises and the agreements set forth
below, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

ARTICLE I

Exchange

Section 1.1 Exchange and Sale of the Exchange Notes.

Upon the terms and subject to the conditions of this Agreement, at the Closing
(as defined herein), the Company shall issue and exchange, subject to
Section 1.2 hereof, to the



--------------------------------------------------------------------------------

Holder, and the Holder agrees to accept from the Company, $             in
aggregate principal amount of Exchange Notes for $             aggregate
principal amount of Outstanding Notes; provided, however, that if the Holder has
not received the Outstanding Notes Purchased prior to the Closing, the Holder
agrees to accept from the Company $             in aggregate principal amount of
Exchange Notes for all of the Outstanding Notes Held on the Closing.

Section 1.2 Closing. Subject to the last sentence of this Section 1.2, the
closing of the transactions contemplated by this Agreement (the “Closing”) is
anticipated to take place on the third business day after the date hereof at the
offices of O’Melveny & Myers LLP, 275 Battery Street, Suite 2600, San Francisco,
California 94111, or on such other date and at such other place as the parties
may agree in writing (the “Closing Date”). At the Closing, (i) the Holder shall
deliver or cause to be delivered to the Company all right, title and interest in
and to (free and clear of any mortgage, lien, pledge, charge, security interest,
encumbrance, title retention agreement, option, equity or other adverse claim
thereto) Outstanding Notes in the aggregate principal amount set forth in
Section 1.1, and all documentation related thereto, and whatever documents of
conveyance or transfer may be necessary or desirable to transfer to and confirm
in the Company all right, title and interest in and to (free and clear of any
mortgage, lien, pledge, charge, security interest, encumbrance, title retention
agreement, option, equity or other adverse claim thereto) the Outstanding Notes
in the aggregate principal amount set forth in Section 1.1, and (ii) the Company
shall issue to the Holder the Exchange Notes in the aggregate principal amount
set forth in Section 1.1; provided, however, that the parties acknowledge that
the issuance of the Exchange Notes to some or all of the Holders may be delayed
due to procedures and mechanics within the system of the Depository Trust
Company (“DTC”) and that such delay will not be a default under this Agreement
so long as (i) the Company is using its best efforts to effect the issuance of
one or more global notes representing the Exchange Notes, (ii) such delay is no
longer than 3 business days and (iii) interest shall accrue on such Exchange
Notes from the date of the Indenture.

Section 1.3 Conditions to Closing. (i) The obligation of the Holder hereunder to
consummate the transactions contemplated hereby at the Closing is subject to the
satisfaction, at or before the Closing Date, of each of the following
conditions, provided that these conditions are for the Holder’s sole benefit and
may be waived by the Holder at any time in its sole discretion by providing the
Company with prior written notice thereof:

(a) The Company shall have executed and delivered this Agreement to Holder;

(b) The Company and the Trustee shall have executed and delivered the Indenture;

(c) The Company shall have executed and delivered the Exchange Notes in the
aggregate principal amount set forth in Section 1.1;

(d) The Company shall have executed and delivered the Registration Rights
Agreement to Holder;

 

- 2 -



--------------------------------------------------------------------------------

(e) The Company shall have submitted an additional share listing application for
the shares of common stock, par value $0.0001 per share (the “Common Stock”), of
the Company issuable upon conversion of the Exchange Notes with the Nasdaq
Global Market and shall have used its reasonable efforts to have the shares of
Common Stock issuable upon conversion of the Exchange Notes approved by the
Nasdaq Global Market for listing prior to the Closing;

(f) The Company shall have delivered to the Holder, Piper Jaffray & Co. and
Canaccord Adams Inc. a certificate of the Company, dated the Closing Date,
executed by the secretary of the Company certifying in such capacity and on
behalf of the Company (i) as to the incumbency and signature of the officer of
the Company who executed this Agreement and the Exchange Notes, and (ii) as to
the adoption of resolutions of the board of directors of the Company which are
in full force and effect on the Closing Date, authorizing the execution and
delivery of this Agreement, the Indenture, the Registration Rights Agreement and
the Exchange Notes;

(g) The Company shall have delivered to the Holder, Piper Jaffray & Co. and
Canaccord Adams Inc. a certificate of the Chief Executive Officer or Chief
Financial Officer of the Company, dated the Closing Date, to the effect that the
representations and warranties of the Company in this Agreement that are
qualified as to materiality are true and correct as so qualified and all
representations and warranties of the Company in this Agreement that are not so
qualified are true and correct in all material respects, in each case, on and as
of the Closing Date with the same effect as if made on the Closing Date and that
the Company has complied in all material respects with all the agreements and
satisfied all the conditions on its part to be performed or satisfied at or
prior to the Closing Date;

(h) Simultaneously with the Closing, the Company shall issue an aggregate
principal amount of Exchange Notes that, together with all Exchange Notes issued
to Other Holders (as defined below) is not less than $40,000,000;

(i) Subsequent to the execution and delivery of this Agreement and prior to the
Closing Date, there shall have been no suspension or material limitation of
trading in the Common Stock on the Nasdaq Global Market;

(j) The Exchange Notes shall have been approved for trading on The PORTAL Market
of the National Association of Securities Dealers, Inc.;

(k) The Company shall have obtained a Committee on Uniform Securities
Identification Procedures number (CUSIP number) for the Exchange Notes;

(l) The Exchange Notes shall be included in the book-entry settlement system of
the DTC;

(m) The Exchange Notes satisfy the requirements set forth in Rule 144A(d)(3)
under the Securities Act (as defined below); and

 

- 3 -



--------------------------------------------------------------------------------

(n) The Company shall have delivered to Holder the opinion of O’Melveny & Myers
LLP, dated as of the Closing Date in substantially the form of Exhibit C
attached hereto, which opinion may contain reasonable and customary preambles,
qualifications and exceptions.

(ii) The obligation of the Company hereunder to consummate the transactions
contemplated hereby at the Closing is subject to the satisfaction, at or before
the Closing Date of each of the following conditions, provided that these
conditions are for the Company’s sole benefit and may be waived by the Company
at any time in its sole discretion by providing the Holder with prior written
notice thereof:

(a) The Holder shall have executed and delivered to the Company this Agreement;

(b) The Holder shall have executed and delivered to the Company the Registration
Rights Agreement;

(c) The Holder shall have delivered, or caused to be delivered, to the Company
(i) the Outstanding Notes being exchanged pursuant to this Agreement in
accordance with the written instructions of the Company and (ii) all
documentation related to the right, title and interest in and to such
Outstanding Notes, and whatever documents of conveyance or transfer may be
necessary or reasonably desirable to transfer to and confirm in the Company all
right, title and interest in and to (free and clear of any mortgage, lien,
pledge, charge, security interest, encumbrance, title retention agreement,
option, equity or other adverse claim thereto) such Outstanding Notes;

(d) The representations and warranties of the Holder in this Agreement shall be
true and correct in all material respects on and as of the Closing Date with the
same effect as if made on the Closing Date and that the Holder shall have
complied in all material respects with all the agreements and satisfied all the
conditions on its part to be performed or satisfied at or prior to the Closing
Date;

(e) Simultaneously with the Closing, the Company shall issue an aggregate
principal amount of Exchange Notes that, together with all Exchange Notes issued
to Other Holders is not less than $40,000,000;

(f) The Exchange Notes shall have been approved for trading on The PORTAL Market
of the National Association of Securities Dealers, Inc.; and

(g) The Exchange Notes satisfy the requirements set forth in Rule 144A(d)(3)
under the Securities Act.

Section 1.4 Exchange of Additional Notes. Simultaneously with or after the
Closing, the Company may issue, to one or more other holders of outstanding
Notes (the “Other Holders”), subject to the terms of the Indenture, Exchange
Notes.

 

- 4 -



--------------------------------------------------------------------------------

ARTICLE II

Representations and Warranties of the Holder

The Holder hereby makes the following representations and warranties, each of
which is true and correct on the date hereof and the Closing Date and shall
survive the Closing Date and the transactions contemplated hereby to the extent
set forth herein.

Section 2.1 Existence and Power.

(a) The Holder is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization and has the power, authority
and capacity to execute and deliver this Agreement, to perform its obligations
hereunder, and to consummate the transactions contemplated hereby.

(b) The execution of this Agreement by the Holder and the consummation by the
Holder of the transactions contemplated hereby do not and will not constitute or
result in a breach, violation, conflict or default under any note, bond,
mortgage, deed, indenture, lien, instrument, contract, agreement, lease or
license to which the Holder is a party, whether written or oral, express or
implied, or any statute, law, ordinance, decree, order, injunction, rule,
directive, judgment or regulation of any court, administrative or regulatory
body, governmental authority, arbitrator, mediator or similar body on the part
of the Holder or on the part of any other party thereto or cause the
acceleration or termination of any obligation or right of the Holder, except for
such breaches, conflicts, defaults, rights or violations which would not,
individually or in the aggregate, reasonably be expected to have a material
adverse effect on the ability of the Holder to perform its obligations
hereunder.

Section 2.2 Valid and Enforceable Agreement; Authorization. This Agreement has
been duly executed and delivered by the Holder and constitutes a legal, valid
and binding obligation of the Holder, enforceable against the Holder in
accordance with its terms, except that such enforcement may be subject to
(a) bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting or relating to enforcement of creditors’ rights generally, and
(b) general principles of equity.

Section 2.3 Title to Outstanding Notes. The Holder is the sole legal and
beneficial owner of and has good and valid title to the Outstanding Notes Held
in the aggregate principal amount set forth in the first recital of this
Agreement, free and clear of any mortgage, lien, pledge, charge, security
interest, encumbrance, title retention agreement, option, equity or other
adverse claim thereto. The Holder has not, in whole or in part, (i) assigned,
transferred, hypothecated, pledged or otherwise disposed of the Outstanding
Notes Held or its rights in such Outstanding Notes Held, or (ii) given any
person or entity any transfer order, power of attorney or other authority of any
nature whatsoever with respect to such Outstanding Notes Held.

Subject to its receipt of the Outstanding Notes Purchased, the Holder is the
sole legal and beneficial owner of and has good and valid title to the
Outstanding Notes Purchased in the aggregate principal amount set forth in the
first recital of this Agreement, free and clear of any mortgage, lien, pledge,
charge, security interest, encumbrance, title retention agreement, option,
equity or other adverse claim thereto. The Holder has not, in whole or in part,
(i) assigned,

 

- 5 -



--------------------------------------------------------------------------------

transferred, hypothecated, pledged or otherwise disposed of the Outstanding
Notes Purchased or its rights in such Outstanding Notes Purchased, or (ii) given
any person or entity any transfer order, power of attorney or other authority of
any nature whatsoever with respect to such Outstanding Notes Purchased.

Section 2.4 Investment Decision. The Holder is either (i) a “qualified
institutional buyer” within the meaning of Rule 144A under the Securities Act of
1933, as amended (the “Securities Act”) or (ii) an “accredited investor” within
the meaning of Rule 501 of Regulation D under the Securities Act, and in either
case was not organized for the purpose of acquiring the Exchange Notes or the
shares of the Common Stock, into which the Exchange Notes may be converted (the
“Underlying Common Stock”). The Holder (or its authorized representative) is
familiar with the Company’s objectives and business plan, has had the
opportunity to review the Company’s filings with the Securities and Exchange
Commission (the “SEC”), including, without limitation, the Company’s Annual
Report on Form 10-K filed on June 15, 2006, the Company’s Quarterly Reports on
Form 10-Q filed on each of August 11, 2006, November 9, 2006 and February 8,
2007, the Company’s Definitive Proxy Statement filed on July 17, 2006, and the
Company’s Current Reports on Form 8-K filed on July 7, 2006, August 4,
2006, September 6, 2006, October 6, 2006, November 7, 2006, December 6,
2006, January 4, 2007, January 5, 2007, February 5, 2007 and February 6, 2007
(all of such filings with the SEC referred to, collectively, as the “SEC
Documents”).

The Holder has reviewed copies of each of the Indenture and the Registration
Rights Agreement, including copies of each of the Indenture and Registration
Rights Agreement marked to show the differences between such documents and the
respective indenture and registration rights agreement related to the
Outstanding Notes, and has had an opportunity to ask questions of the Company
and to obtain from representatives of the Company such information as is
necessary to determine the changes reflected in each such document, including
the changes to the terms of the Exchange Notes compared with the Outstanding
Notes. The Holder has had such opportunity to ask questions of the Company and
its representative and to obtain from representatives of the Company such
information as is necessary to permit it to evaluate the merits and risks of its
investment in the Company and has independently, without reliance upon any
representatives of the Company and based on such information as the Holder
deemed appropriate, made its own analysis and decision to enter into this
Agreement. The Holder has had the opportunity to consult with its accounting,
tax, financial and legal advisors to be able to evaluate the risks involved in
the exchange of the Outstanding Notes pursuant hereto and to make an informed
investment decision with respect to such exchange.

The Holder acknowledges that the Company is relying on the truth and accuracy of
the foregoing representations and warranties in the offering of the Exchange
Notes to the Holder without having first registered the Exchange Notes or the
Underlying Common Stock under the Securities Act.

Section 2.5 Acquisition Entirely for Own Account. The Holder is acquiring the
Exchange Notes only for investment purposes for its own account and not towards,
or for resale in connection with, the public sale or distribution of all or any
part thereof, and the Holder has no present intention of selling, granting any
participation in, or otherwise distributing the same. The Holder is acquiring
the Exchange Notes to be issued to the Holder hereunder in the ordinary

 

- 6 -



--------------------------------------------------------------------------------

course of its business. The Holder does not presently have any contract,
undertaking, agreement, arrangement or understanding, directly or indirectly,
with any person to distribute, sell, transfer or grant participation to such
person or any third person any of the Exchange Notes.

Section 2.6 Restricted Securities. The Holder understands that neither the
Exchange Notes nor the Underlying Common Stock have been registered under the
Securities Act, and are being issued hereunder by reason of a specific exemption
from the registration provisions of the Securities Act which depends upon, among
other things, the bona fide nature of the investment intent and the accuracy of
the Holder’s representations as expressed herein. The Holder understands that
the Exchange Notes (and the Underlying Common Stock) are “restricted securities”
under applicable U.S. federal and state securities laws and that, pursuant to
these laws, the Holder must hold the Exchange Notes (and the Underlying Common
Stock) indefinitely unless they are registered with the SEC and qualified by
state authorities, or an exemption from such registration and qualification
requirements is available. The Holder further acknowledges that if an exemption
from registration or qualification is available, it may be conditioned on
various requirements including, but not limited to, the time and manner of sale,
the holding period for the Exchange Notes (and the Underlying Common Stock), and
on requirements relating to the Company which may be outside the Holder’s
control, and which, except as set forth in the Registration Rights Agreement,
the Company is under no obligation and may not be able to satisfy.

Section 2.7 No Public Market. The Holder understands that no public market now
exists for the Exchange Notes, and that the Company has made no assurance that a
public market will ever exist for the Exchange Notes.

Section 2.8 Legends. The Holder understands that the Exchange Notes and any
shares of Underlying Common Stock will bear one or more of the legends required
by the Indenture, and the removal of such legends shall be governed by the terms
of the Indenture.

Section 2.9 Affiliate Status. The Holder is not, and has not been during the
preceding three months, an “affiliate” of the Company as such term is defined in
Rule 144 under the Securities Act.

Section 2.10 Professional Advice. With respect to the tax, accounting and other
economic considerations involved in the Note Exchange, the Holder is not relying
on the Company or any of its affiliates, and the Holder has carefully considered
and has, to the extent the Holder believes such discussion is necessary,
discussed with the Holder’s professional legal, tax, accounting and financial
advisors the implications of the Note Exchange for the Holder’s particular tax,
accounting and financial situation.

ARTICLE III

Representations, Warranties and Covenants of the Company

The Company hereby makes the following representations, warranties, and
covenants each of which is true and correct on the date hereof and shall survive
the date of the Closing and the transactions contemplated hereby to the extent
set forth herein.

 

- 7 -



--------------------------------------------------------------------------------

Section 3.1 Existence and Power.

(a) The Company is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware and has the power, authority
and capacity to execute and deliver this Agreement, to perform the Company’s
obligations hereunder, and to consummate the transactions contemplated hereby.

(b) The execution of this Agreement by the Company and the consummation by the
Company of the transactions contemplated hereby (i) does not require the
consent, approval, authorization, order, registration or qualification of, or
filing with, any governmental authority or court, or body or arbitrator having
jurisdiction over the Company other than as contemplated in or by the
Registration Rights Agreement, state securities regulators, the Nasdaq Global
Market, the DTC and The PORTAL Market; and (ii) does not and will not constitute
or result in a breach, violation or default under any note, bond, mortgage,
deed, indenture, lien, instrument, contract, agreement, lease or license,
whether written or oral, express or implied, or with the Company’s Certificate
of Incorporation or by-laws, or any statute, law, ordinance, decree, order,
injunction, rule, directive, judgment or regulation of any court, administrative
or regulatory body, governmental authority, arbitrator, mediator or similar body
on the part of the Company or on the part of any other party thereto or cause
the acceleration or termination of any obligation or right of the Company or any
other party thereto, except, in the case of clause (ii) for such breaches,
violations or defaults which would not reasonably be expected to, singly or in
the aggregate, result in a Material Adverse Effect (as defined below).

Section 3.2 Valid and Enforceable Agreement; Authorization. This Agreement has
been duly executed and delivered by the Company and constitutes a legal, valid
and binding obligation of the Company, enforceable against the Company in
accordance with its terms, except that such enforcement may be subject to
(a) bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting or relating to enforcement of creditors’ rights generally, and
(b) general principles of equity.

Section 3.3 Capitalization. At the Closing, the authorized capital stock of the
Company will consist of 150,000,000 shares of Common Stock and 5,000,000 shares
of preferred stock, par value $0.0001 per share. As of the close of business on
January 31, 2007, there were 38,363,591 shares of Common Stock issued and
outstanding and no shares of preferred stock issued and outstanding. All such
issued and outstanding shares have been duly authorized and validly issued, and
are fully paid and non-assessable, and were issued in compliance with all
applicable state and federal laws concerning the issuance of securities and all
applicable pre-emptive, participation, rights of first refusal and other similar
rights.

Section 3.4 Valid Issuance of the Exchange Notes. The Exchange Notes, when
issued and delivered in accordance with the terms and for the consideration set
forth in this Agreement and the Indenture, will constitute legal and binding
obligations of the Company, be validly issued and free of restrictions on
transfer other than restrictions on transfer under this Agreement, applicable
state and federal securities laws and liens or encumbrances created by or
imposed by the Holder, and enforceable against the Company in accordance with
their terms, except that

 

- 8 -



--------------------------------------------------------------------------------

such enforcement may be limited by (a) bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting or relating to enforcement of
creditors’ rights generally, and (b) general principles of equity. Assuming the
accuracy of the representations of the Holder in Article II of this Agreement
and subject to the filing of Form D pursuant to Regulation D under the
Securities Act and other similar filings required under state securities laws,
the Exchange Notes will be issued in compliance in all material respects with
all applicable federal and state securities laws. The Underlying Common Stock
has been duly reserved for issuance, and upon issuance in accordance with the
terms of the Company’s Certificate of Incorporation, as amended, will be validly
issued, fully paid and nonassessable and free of restrictions on transfer other
than restrictions on transfer under applicable federal and state securities laws
and liens or encumbrances created by or imposed by the Holder. Based in part
upon the representations of the Holder in Article II of this Agreement, the
Exchange Notes and the Underlying Common Stock, when issued and delivered in
accordance with the terms of the Exchange Notes and the Indenture, will be
issued in compliance in all material respects with all applicable federal and
state securities laws.

Section 3.5 Financial Statements. Except as qualified in the SEC Documents, the
audited and unaudited financial statements and schedules included in the SEC
Documents, present fairly in all material respects the consolidated financial
position of the Company and its subsidiaries as of the dates indicated and the
consolidated results of operations and cash flows of the Company and its
subsidiaries for the periods specified; except as qualified in the SEC
Documents, such financial statements and schedules have been prepared in
conformity with generally accepted accounting principles applied on a consistent
basis during the periods involved.

Section 3.6 Legal Proceedings. No legal or governmental proceedings or
investigations are pending or, to the knowledge of the Company, threatened to
which the Company is a party or to which the property of the Company or any of
its subsidiaries is subject that are not described in the SEC Documents, except
for such proceedings or investigations which would not reasonably be expected
to, singly or in the aggregate, result in a Material Adverse Effect. As used in
this Agreement, the term “Material Adverse Effect” shall mean when used in
respect of any matter relating to the Company a material adverse effect on the
business, condition (financial or otherwise), properties or results of
operations of the Company and its subsidiaries, considered as one enterprise, or
would materially adversely affect the ability of the Company to perform its
obligations under this Agreement, the Indenture, the Registration Rights
Agreement and the Exchange Notes.

Section 3.7 Compliance with Laws; Permits. The Company and its subsidiaries
possess all certificates, authorizations and permits issued by the appropriate
federal, state or foreign regulatory authorities necessary to conduct their
respective businesses, except where the failure to have such certificates,
authorizations and permits would not reasonably be expected to have a Material
Adverse Effect, and none of the Company and its subsidiaries has received any
notice of proceedings relating to the revocation or modification of any such
certificate, authorization or permit which would reasonably be expected to,
singly or in the aggregate, result in a Material Adverse Effect. The Company and
its subsidiaries are and have been in compliance with all applicable laws,
statutes, ordinances, rules, regulations, orders, judgments, decisions, decrees,
standards, and requirements relating to their respective businesses, except
where any such non-compliance would not reasonably be expected to have a
Material Adverse Effect.

 

- 9 -



--------------------------------------------------------------------------------

Section 3.8 No Material Adverse Effect. Since the respective dates as of which
information is given in the SEC Documents, there has not been any event or
occurrence having a Material Adverse Effect on the Company or its subsidiaries,
except as reflected or disclosed in a subsequent SEC Document.

Section 3.9 Nasdaq Listing Approval. The shares of Common Stock issuable upon
conversion of the Exchange Notes shall have been approved by the Nasdaq Global
Market for listing no later than 15 days after the date of the Closing.

ARTICLE IV

Miscellaneous Provisions

Section 4.1 Notice. Any notice provided for in this Agreement shall be in
writing and shall be either personally delivered, or mailed first class mail
(postage prepaid) with return receipt requested or sent by reputable overnight
courier service (charges prepaid):

(1) if to the Holder, at the most current address given by such Holder to the
Company; and

(2) if to the Company, at its address, as follows:

if prior to March 12, 2007:

Magma Design Automation, Inc.

5460 Bayfront Plaza

Santa Clara, CA 95014

Attention: Chief Financial Officer

if on or after March 12, 2007:

Magma Design Automation, Inc.

1650 Technology Drive

San Jose, CA 95110

Attention: Chief Financial Officer

with a copy to:

O’Melveny & Myers LLP

Embarcadero Center West

275 Battery Street

San Francisco, CA 94111

Attention: Karen Dreyfus, Esq.

 

- 10 -



--------------------------------------------------------------------------------

The Company by notice to the Holder may designate additional or different
addresses for subsequent notices or communications. Notices will be deemed to
have been given hereunder when delivered personally, three business days after
deposit in the U.S. mail postage prepaid with return receipt requested and two
business days after deposit postage prepaid with a reputable overnight courier
service for delivery on the next business day.

Section 4.2 Hart-Scott-Rodino Act. The Holder agrees not to convert any New
Notes unless any waiting period under the Hart-Scott-Rodino Antitrust
Improvements Act of 1976, as amended, applicable to such conversion shall have
expired or been terminated. The Company agrees to use commercially reasonable
efforts to assist the Holder in causing any such waiting period to expire or
terminate.

Section 4.3 Entire Agreement. This Agreement and the other documents and
agreements executed in connection with the Transaction embody the entire
agreement and understanding of the parties hereto with respect to the subject
matter hereof and supersede all prior and contemporaneous oral or written
agreements, representations, warranties, contracts, correspondence,
conversations, memoranda and understandings between or among the parties or any
of their agents, representatives or affiliates relative to such subject matter,
including, without limitation, any term sheets, emails or draft documents.

Section 4.4 Assignment; Binding Agreement. This Agreement and the various rights
and obligations arising hereunder shall inure to the benefit of and be binding
upon the parties hereto and their successors and assigns.

Section 4.5 Counterparts. This Agreement may be executed in multiple
counterparts, and on separate counterparts, each of which shall be deemed an
original, but all of which taken together shall constitute one and the same
instrument. Any counterpart or other signature hereupon delivered by facsimile
shall be deemed for all purposes as constituting good and valid execution and
delivery of this Agreement by such party.

Section 4.6 Remedies Cumulative. Except as otherwise provided herein, all rights
and remedies of the parties under this Agreement are cumulative and without
prejudice to any other rights or remedies available at law.

Section 4.7 Governing Law. This Agreement shall in all respects be construed in
accordance with and governed by the substantive laws of the State of New York,
without reference to its choice of law rules.

Section 4.8 No Third Party Beneficiaries or Other Rights. Nothing herein shall
grant to or create in any person not a party hereto, or any such person’s
dependents or heirs, any right to any benefits hereunder, and no such party
shall be entitled to sue any party to this Agreement with respect thereto.

Section 4.9 Waiver; Consent. This Agreement may not be changed, amended,
terminated, augmented, rescinded or discharged (other than in accordance with
its terms), in whole or in part, except by a writing executed by the parties
hereto. No waiver of any of the provisions or conditions of this Agreement or
any of the rights of a party hereto shall be effective or binding unless such
waiver shall be in writing and signed by the party claimed to have given

 

- 11 -



--------------------------------------------------------------------------------

or consented thereto. Except to the extent otherwise agreed in writing, no
waiver of any term, condition or other provision of this Agreement, or any
breach thereof shall be deemed to be a waiver of any other term, condition or
provision or any breach thereof, or any subsequent breach of the same term,
condition or provision, nor shall any forbearance to seek a remedy for any
noncompliance or breach be deemed to be a waiver of a party’s rights and
remedies with respect to such noncompliance or breach.

Section 4.10 Word Meanings. The words such as “herein”, “hereinafter”, “hereof”,
and “hereunder” refer to this Agreement as a whole and not merely to a
subdivision in which such words appear unless the context otherwise requires.
The singular shall include the plural, and vice versa, unless the context
otherwise requires. The masculine shall include the feminine and neuter, and
vice versa, unless the context otherwise requires.

Section 4.11 No Broker. Neither party has engaged any third party as broker or
finder or incurred or become obligated to pay any broker’s commission or
finder’s fee in connection with the transactions contemplated by this Agreement
other than such fees and expenses for which it shall be solely responsible.

Section 4.12 Further Assurances. The Holder and the Company each hereby agree to
execute and deliver, or cause to be executed and delivered, such other
documents, instruments and agreements, and take such other actions, as either
party may reasonably request in connection with the transactions contemplated by
this Agreement.

Section 4.13 Costs and Expenses. The Holder and the Company shall each pay their
own respective costs and expenses incurred in connection with the negotiation,
preparation, execution and performance of this Agreement, including, but not
limited to, attorneys’ fees.

Section 4.14 Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.

Section 4.15 Severability. If any one or more of the provisions contained
herein, or the application thereof in any circumstance, is held invalid, illegal
or unenforceable, the validity, legality and enforceability of any such
provision in every other respect and of the remaining provisions contained
herein shall not be affected or impaired thereby.

 

- 12 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed as of the date first above written.

 

THE COMPANY: MAGMA DESIGN AUTOMATION, INC. By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

HOLDER:

 

By:

 

 

Name:

 

Title:

 